Case 3:19-cv-00501-DJN Document 33 Filed 12/30/19 Page 1 of 2 PagelD# 418

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division

ALAN D. MEEKINS,

Pro se Petitioner,

v. Civil No. 3:19cv501 (DIN)

LAKEVIEW LOAN SERVICING, LLC,

etal.,

Respondents.
ORDER

This matter comes before the Court on Petitioner’s Motion to Confirm Arbitration. For

the reasons set forth in the accompanying Memorandum Opinion, it is hereby ORDERED that:

1.

Petitioner’s Motion to Confirm Arbitration Award (ECF No. 1) is hereby DENIED
WITH PREJUDICE and the arbitration award is hereby VACATED;

Respondents Lakeview Loan Servicing, LLC’s (“Lakeview”) and Loancare, LLC’s
(“Loancare”) (collectively, “Counterclaimants”) Motion for Preliminary Injunction (ECF
No. 13) and Amended Motion for Preliminary Injunction (ECF No. 18) are hereby
DENIED AS MOOT;

Petitioner’s Motion to Supplement the Record (ECF No. 15) is hereby GRANTED;
Counterclaimants’ Counterclaim (ECF No. 12) and Amended Counterclaim (ECF No.
17) are hereby DISMISSED WITHOUT PREJUDICE;

Petitioner’s Motion to Strike Counterclaim Defendants’ Preliminary Injunctions and
Declaratory Judgment (ECF No. 23) is hereby DENIED AS MOOT;

Counterclaimants’ Request for Entry of Default (ECF No. 28) is hereby DENIED;
Case 3:19-cv-00501-DJN Document 33 Filed 12/30/19 Page 2 of 2 PagelD# 419

7. Respondent RoundPoint Mortgage Servicing Corporation’s Motion for Sanctions (ECF
No. 24) is hereby taken under advisement. Petitioner shall have fourteen (14) days to
show cause as to why the Court should not impose sanctions on him in accordance with
the instructions set forth in the accompanying Memorandum Opinion. THE COURT
HEREBY NOTIFIES PETITIONER THAT FAILURE TO RESPOND TO THE
SHOW CAUSE ORDER WILL RESULT IN THE COURT AWARDING
ATTORNEY’S FEES TO RESPONDENTS.

Let the Clerk file a copy of this Order electronically, notify all counsel of record, and
send a copy of this Order to pro se Petitioner at his address of record. The Clerk shall certify on
the docket when this Order has been mailed.

It is so ORDERED.

NOTICE TO PETITIONER

To the extent that Petitioner believes that he has grounds to appeal this decision,
Petitioner must file written notice of appeal with the Clerk of the Court within thirty (30)
days of the entry of this Order. Failure to file a timely appeal may result in the loss of the

right to appeal.

/s/
David J. Novak
United States District | e

 

Richmond, Virginia
Dated: December 30, 2019

 

No
